DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Interpretation
Although the claims recite limitations that appear to be generic placeholders, e.g., “a first data input to receive image data,” “a data combiner to combine,” etc., the claims are directed to methods, systems, and CRMs of neural networks. One of ordinary skill in the art would understand that neural networks are programs with specific structures/blocks and require the use of computational systems. Therefore, the examiner notes that the claims do not invoke interpretation under 35 U.S.C. 112(f).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 21-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16-21 of U.S. Patent No. 10,789,479. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to neural network systems, methods, and CRMs by using image data, optical flow, 2D and 3D CNN architectures, and combining the CNNs to provide the processed videos. See below table for more details on the corresponding claims.
Instant Application (17/004,814)
U.S. Patent No. 10,789,479 (S/N: 16/681,671)
Claims 21 +  25, 32, 37
Claims 1 + 11, 12, 16, 20, 21
Claims 22, 33, 38
Claims 2, 17
Claims 23, 34
Claims 3, 18
Claims 24, 35
Claims 4, 19
Claim 26
Claim 5
Claim 27
Claim 6
Claim 28
Claim 7
Claim 29
Claim 8
Claim 30, 36, 39
Claim 9
Claims 31, 40
Claim 10


Allowable Subject Matter
Claims 21-40 are objected to due to the Double Patenting rejections, but would be allowable if rewritten to overcome the DP rejections or filing of an eTerminal Disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:
The claims incorporate the allowable subject matter from the parent case (U.S. 10,789,479, S/N: 16/681,671).
In summary, the closest prior art teaches that it was known at the time the application was filed to provide a neural network system by using image data, optical flow, 3D CNNs, and combining the CNNs to provide the processed videos.
However, the prior art, alone or in combination, does not appear to teach or suggest inflating the 2D neural network architecture by adding a temporal dimension to the 2D kernels of a 2D neural network to convert the 2D kernels to 3D kernels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667